DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06-Aug-2021.
Applicant argues that the requirement for election of species should be withdrawn because “a reasonable number of species should be permitted in a single application” and “[i]n the present case, there are only two (2) species.” (See Amendment, page 1).  There is no rule, however, that applications are entitled to a “reasonable number” of species.  Rather, a requirement for election of species is proper if it can be shown that (1) the differing species are independent or distinct as claimed; and (2) there would be a serious burden on the examiner if election is not required (see e.g. MPEP 803).  Applicant has not alleged that either element is not present in the current application.  As such, the requirement for election of species is maintained.
Claim Objections
Claim 5 is objected to because the phrases “the interruption mechanism” and “the actuation lever” lack antecedent basis.  
Claim 7 is objected to because the phrase “the electro-magnetic clutch” lacks antecedent basis.  
Appropriate correction is required.
 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohli (US 3,219,155).
Regarding independent claim 1, Kohli discloses a resetting device (see col. 1, lines 10-12; FIG. 1) for resetting an actuator for actuating a safety gear of an elevator (see col. 3, lines 41-43), the resetting device comprising: an actuation spring (7) to be brought into a compressed state by a resetting force (see col. 2, line 70 to col. 3, line 1); an electric motor (8) for providing the resetting force (see col. 2, line 70 to col. 3, line 1); and a transmission (9) for transmitting the resetting force of the electric motor to the actuation spring (see e.g. col. 2, line 70 to col. 3, line 1; see also FIG. 1), wherein the transmission provides a positive gear ratio (see col. 2, lines 12-14; worm gear provides a positive gear ratio).  
Regarding claim 5, Kohli discloses an interruption mechanism (10) that is an electro- magnetic clutch (see col. 2, lines 12-14) provided between the electric motor and an actuation lever (11).  
Regarding claim 6, Kohli discloses that the electro-magnetic clutch is adapted to interrupt the transmission of forces between the electric motor and the actuation spring when not being supplied with electricity (see col. 3, lines 33-40).  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2007/0051563).
Regarding independent claim 1, Oh discloses a resetting device (see Abstract; FIGS. 1-5) for resetting an actuator for actuating a safety gear of an elevator (see Abstract, FIGS. 1-5), the resetting device comprising: an actuation spring (24) to be brought into a compressed state by a resetting force see ¶ 0026); an electric motor (40) for providing the resetting force (see ¶ 0031); and a transmission (42) for transmitting the resetting force of the electric motor to the actuation spring (see ¶ 0031), wherein the transmission provides a positive gear ratio (see ¶ 0033).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2007/0051563), as applied to claim 1, above, and further in view of De Jong (US 5,370,208) and Draper et al. (US 8,631,909).
Regarding claim 14, Oh discloses that the safety gear comprises a wedge chamber (see FIG. 2, area containing wedge (18) and wedge (12)) and a brake wedge (18) acting on an elevator guide rail (20) and is activated by a counter wedge (12).  

De Jong teaches a safety gear (see Abstract, FIG. 1) comprising a counter wedge (10) that is movable along guide surfaces provided in the wedge chamber (see FIG. 1; col. 3, lines 55-59).
It would have been obvious to replace the stationary counter wedge of Oh with the movable counter wedge of De Jong to provide a safety gear that provides a gradual brake force application thereby avoiding an abrupt shock when the safety gear is applied (see e.g. De Jong, col. 3, lines 64-66).  
Oh does not disclose anBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/boApplication No.: NEWDocket No.: 1381-0795PUS1Page 6 of 9 actuation lever.
Draper teaches a safety gear (see Abstract, FIG. 4) comprising an actuation lever (82A/82B).  
It would have been obvious to replace the direct linear actuation of Oh with the actuation lever of Draper to allow for simultaneous actuation of safety gears on opposite sides of the elevator (see e.g. Draper, FIG. 4B).  
Regarding claim 15, De Jong teaches that the safety gear is provided with pressure springs (40) attached with fixing screws (35) on one ends thereof to stop faces of the wedge chamber (see FIG. 1) and by the other ends thereof to wider ends of the counter wedges (see FIG. 1).  
Claims 1-3, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Husmann (US 2014/0326544) in view of Sekiguchi et al. (US 2015/0203079).
1, Husmann discloses a resetting device (see Abstract, FIGS. 3, 4) for resetting an actuator for actuating a safety gear (13) of an elevator (see FIGS. 1, 2), the resetting device comprising: an actuation spring (40) to be brought into a compressed state by a resetting force (see ¶ 0042); an electric motor (68) for providing the resetting force (see ¶ 0049); and a transmission (see ¶ 0049, “geared motor”) for transmitting the resetting force of the electric motor to the actuation spring (see ¶ 0049).  
Husmann does not disclose that the transmission provides a positive gear ratio.
Sekiguchi teaches a brake actuator (see Abstract, FIG. 1) comprising a transmission (10a) with a positive gear ratio (see FIG. 1; see also ¶ 0072).  
It would have been obvious to configure the “geared motor” of Husmann to have a positive gear ratio transmission, as taught by Sekiguchi, to provide a gear transmission that reduces speed and increases torque, thereby allowing for a smaller motor and/or greater actuation torques (see e.g. Sekiguchi, ¶ 0072).  
Regarding claim 2, Husmann discloses an interruption mechanism (61) (see ¶ 0052) configured to interrupt the transmission of force between the electric motor and the actuation spring in a state in which the actuation spring is reset (see ¶ 0052).  
Regarding claim 3, Hussman discloses a frame (20, 21); an actuation lever (25) rotatably mounted to the frame (see ¶ 0042) and operatively connected to the safety gear (see ¶ 0042, FIG. 1); and a holding magnet (31) for holding the actuation lever in an un- activated position in which the actuation spring is reset and the safety gear is not activated (see ¶ 0042), wherein the holding magnet is fixed to the frame (see ¶ 0032).  
7, Hussman discloses that the transmission is adapted to transmit the resetting force from the electric motor [[(103)]] to the electro-magnetic clutch [[(105)]] with a positive gear ratio.  Sekiguchi teaches that the transmission is a double gear mechanism (see FIG. 1, ¶ 0072).  
Regarding claim 16, Hussman discloses a frame (20, 21); an actuation lever (25) rotatably mounted to the frame (see ¶ 0042) and operatively connected to the safety gear (see ¶ 0042, FIG. 1); and a holding magnet (31) for holding the actuation lever in an un- activated position in which the actuation spring is reset and the safety gear is not activated (see ¶ 0042), wherein the holding magnet is fixed to the frame (see ¶ 0032).  
Allowable Subject Matter
Claims 4 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

November 3, 2021